Citation Nr: 0326114	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  00-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound to the penis.  




ATTORNEY FOR THE BOARD

C. S. Freret, Counsel






INTRODUCTION

The veteran had active military service from October 1953 to 
July 1955.  His appeal initially came before the Board of 
Veterans' Appeals (Board) from an April 2000 rating decision 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  In December 2002, the Board 
undertook additional development pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2003).  


REMAND

As indicated, the Board undertook additional development of 
the veteran's claim in December 2002.  VA medical records and 
a VA genitourinary examination were obtained.  

Since the Board undertook the additional development, the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board 
to undertake the action necessary for a proper appellate 
decision) because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which permitted the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the claimant of his right to 
have the new evidence initially considered by the RO.  No 
such waiver is of record in this case.  The result is that 
the RO must review the evidence developed by the Board and 
adjudicate the claim considering the newly obtained evidence, 
as well as evidence previously of record.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what evidence 
VA will develop, and what evidence the 
appellant must furnish.  

2.  Thereafter, the RO should readjudicate 
the claim for an increased rating for 
residuals of a shell fragment wound to the 
penis, taking into consideration the 
evidence obtained by the Board (the report 
of a June 2003 VA genitourinary 
examination and the additional VA medical 
records), as well as evidence previously 
of record.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board.  

The veteran need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


